Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua et al (US 2016/0255103) in view of any one of Becker et al (US 4966801), Cherif et al (the article entitled “New process chain for realization of complex 2D/3D weft knitted fabrics for thermoplastic composite applications, hereinafter referred to as Cherif1) or Cherif et al (the article entitled “development of a process chain for the realization of multilayer weft knit fabrics showing complex 2D/3D geometries for composite applications, hereinafter referred to as Cherif2) and Waas et al (US 2016/0075061) for the same reasons as expressed in paragraph 5 of the Office action dated April 14, 2022, further taken with any one of PCT WO 92/11126 (newly cited), Abounaim et al (the article entitled “Thermoplastic composite from innovative flat 3D multi-layer spacer fabric using hybrid yarn and the study of 2D mechanical properties”, hereinafter referred to as Abounaim1, newly cited) or Abounaim et al (the article entitled “High performance thermoplastic composite from flat knitted multi-layer textile preform using hybrid yarn”, hereinafter referred to as Abounaim2, newly cited).
The references as expressed in paragraph 5 of the Office action dated April 14, 2022 suggested the preparation of a polymeric product which included the steps of weft knitting a yarn or a set of yarns which comprise 90-100 % polymeric material by volume and subjecting the same to the formation of a dry seamless preform in three dimensions  in the shape of a finished product. This was followed by consolidation of the preform under heat and pressure to melt the polymeric material wherein the polymeric material included at least some those materials listed in the claim. The references previously applied failed to expressly teach the weight per unit area (basis weight) of the knitted dry preform to be between 500-1300 grams per square meter. 
The references to any one of PCT ‘126, Abounaim1 or Abounaim2 taught that the manufacture of a dry knitted preform which was formed from thermoplastic yarn or filament having a basis weight (weight per unit area) of between 500-1300 grams per square meter. More specifically, PCT ‘126 taught that a knitted fabric which incorporated thermoplastic filaments therein and which was subject to consolidation via heat and pressure to melt the same was provided with a basis weight of 936 grams per square meter, see page 22, line 34-page 23, line 14 and note that the fabric was used to make a preform for a composite article with a thermoplastic matrix. The reference to Abounaim1 taught that a spacer fabric which was formed via a knitting operation with thermoplastic filaments (and reinforcing filaments) and subjected to heat and pressure to melt the thermoplastic filaments was provided with a weight between 800-1300 grams per square meter (see Table 1 therein) depending upon the knit structure provided. The reference to Abounaim2 taught that suitable fabric preforms formed with thermoplastic fibers via a knitting operation would have had a fabric weight between 600-1300 grams per square meter (see table 1) where the knitted fabric preform was subjected to heat and pressure to mold the same into a final product. Clearly, one skilled in the art at the time the invention was made would have recognized that the basis weight of the thermoplastic knitted fabric used as a preform and subjected to heat and pressure to form the finished product would have provided the same with a weight between 600-1300 grams per square meter as evidenced by any one of Abounaim1, Abounaim2 or PCT ‘126 for the knitted preform in Dua et al as modified by any one of Becker et al ,Cherif1 or Cherif2 and Waas et al.
Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as set forth above in paragraph 3 further taken either one of McNamara et al (US 4123492) or Bromley et al (US 4093147) for the same reasons as expressed in paragraph 6 of the Office action dated April 14, 2022.
Response to Arguments
Applicant's arguments filed July 6, 2022 have been fully considered but they are not persuasive.
The applicant has amended the claim to recite the weight per unit area of the knitted construction used as a preform to make the plastic article. While applicant is correct that none of Dua et al, any one of Becker et al ,Cherif1 or Cherif2 and Waas et al expressed the particular basis weight for the knit employed in the processing therein. That said, however, the references to any one of Abounaim1, Abounaim2 or PCT ‘126 clearly suggested that in the relevant art of knitting where the fabrics were subjected to heat and pressure to form composite articles it was understood that the basis weight of the fabric would have been provided within the identified range of weights. 
No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212. The examiner can normally be reached M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746